 1                                                                                         MDR

 2   WO
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Paul Richard Butts,                            No. CV 21-00756-PHX-DGC (MTM)
10                          Petitioner,
11    v.                                             ORDER
12    United States of America, et al.,
13                          Respondents.
14
15          Petitioner Paul Richard Butts is currently on supervised release in Payson, Arizona.
16   I.     Petitioner’s Criminal Case, Appeal, and Motions Pursuant to 28 U.S.C. § 2255
17          After a jury trial, Petitioner was convicted of one count of Distribution of Child
18   Pornography and fifteen counts of Possession of Child Pornography and was sentenced to
19   a 220-month term of imprisonment, followed by supervised release for life. See CR 05-
20   01127-PHX-DGC (D. Ariz. Dec. 15, 2018). The Ninth Circuit Court of Appeals affirmed
21   the Judgment on appeal. See 08-10565 (9th Cir. Dec. 9, 2009).
22          The Court denied Petitioner’s first § 2255 motion. See CV 10-02104-PHX-MHM
23   (DKD) (D. Ariz. Apr. 29, 2011). The Court denied Petitioner’s second § 2255 motion
24   because he had not obtained authorization from the Ninth Circuit to file it, and the Ninth
25   Circuit subsequently denied Petitioner’s application for authorization to file a second or
26   successive § 2255 motion and his request for a certificate of appealability. See CV 15-
27   02585-PHX-DGC (DKD) (D. Ariz. Dec. 21, 2015); 15-73846 (9th Cir. Apr. 14, 2016); 16-
28   16558 (9th Cir. Feb. 13, 2017).
 1          The Court referred Petitioner’s third § 2255 motion to the Ninth Circuit Court of
 2   Appeals, and the Ninth Circuit denied Petitioner’s application for authorization to file a
 3   second or successive § 2255 motion. See CV 17-01624-PHX-DGC (DKD) (D. Ariz. June
 4   1, 2017); 17-71604 (9th Cir. Nov. 17, 2017). The Court also denied Petitioner’s Motion
 5   for Immediate Release, noting that the Court could not construe it as a motion pursuant to
 6   18 U.S.C. § 3582(c) and would not construe it as a § 2255 motion because it would have
 7   been Petitioner’s fourth § 2255 motion and he had not obtained a certification from the
 8   Ninth Circuit authorizing the Court to consider it. See CV 17-01779-PHX-DGC (DKD)
 9   (D. Ariz. June 13, 2017).
10   II.    Petitioner’s Pending Action
11          On April 27, 2021, Petitioner filed a pro se “Motion for Writ of Habeas Corpus
12   Pursuant to 28 U.S.C. § 2241 or in the Alternative Under the Federal Rule of Civil
13   Procedure 60(b)(6)” (“Petition”) and an “Emergenc[y] Motion to Stay All Post Conviction
14   Terms, Conditions, Orders and Restrictions.” In a May 11, 2021 Order, the Court
15   dismissed the Petition because Petitioner had failed to comply with Rule 3.5(a) of the Local
16   Rules of Civil Procedure, denied without prejudice the Emergency Motion, and gave
17   Petitioner thirty days to file an amended petition on a court-approved form and either pay
18   the filing fee or file an Application to Proceed In Forma Pauperis.
19          On June 7, 2021, Petitioner paid the filing fee and filed a second “Emergenc[y]
20   Motion to Stay All Post Conviction Terms, Conditions, Orders and Restrictions” (Doc. 6)
21   and an Amended § 2241 Petition (Doc. 7). Petitioner raises four grounds for relief in his
22   Amended § 2241 Petition:
23                 (1)    Petitioner claims he is actually innocent “under Vosgien v.
24                        Persson, 742 [F].3d 1131, 1134 (9th Cir[.] 2014), pursuant to
                          United States v. Wright, 625 F.3d 583, 594 (9th Cir. 2010).”
25                        He asserts that “[t]he Ninth Circuit clearly held in Wright[] that
26                        the government was ‘required’ to ‘prove’ the files themselves
                          actually crossed state lines,” but the government had failed to
27                        do so. (Emphasis in original.)
28   ....

                                                 -2-
 1                 (2)     Petitioner contends that “all of his post[-]conviction orders,
                           terms and restrictions,” including his term of supervised
 2                         release, violate the Eighth Amendment prohibition against
                           cruel and unusual punishment. (Emphasis in original.)
 3
 4                 (3)     Petitioner alleges the prosecutor engaged in misconduct
                           because she “factually had knowledge” of United States v.
 5                         Wright, 625 F.3d 583 (9th Cir. 2010), and “should have
                           disclosed” it to Petitioner while his first § 2255 motion was
 6
                           pending. (Emphasis in original.)
 7
                   (4)     Petitioner asserts an FBI Special Agent “lied on her sworn
 8                         affidavit for the search warrant” because she stated “that the
                           files had traveled ‘in interstate o[r] foreign commerce.’”
 9
                           Petitioner claims there was no evidence at trial that the files
10                         themselves had crossed state lines.
11   III.   Discussion
12          A motion to vacate sentence pursuant to 28 U.S.C. § 2255 is generally the
13   appropriate method for challenging a federally imposed conviction or sentence, including
14   a challenge that “the sentence was imposed in violation of the Constitution or laws of the
15   United States, or that the court was without jurisdiction to impose such sentence, or that
16   the sentence was in excess of the maximum authorized by law.” 28 U.S.C. § 2255(a);
17   Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir. 1988). A § 2241 petition for writ of
18   habeas corpus is not a substitute for a motion under § 2255. McGhee v. Hanberry, 604
19   F.2d 9, 10 (5th Cir. 1979).
20          The Court will not consider a § 2241 petition by a prisoner authorized to apply for
21   § 2255 relief “if it appears that the applicant has failed to apply for relief, by motion, to the
22   court which sentenced him, or that such court has denied him relief, unless it also appears
23   that the remedy by motion is inadequate or ineffective to test the legality of his detention.”
24   28 U.S.C. § 2255(e); United States v. Pirro, 104 F.3d 297, 299 (9th Cir. 1997). This
25   exception is narrow. Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003).
26          The § 2255 remedy is not inadequate or ineffective merely because the statute of
27   limitations bars Petitioner from filing a motion under § 2255, the sentencing court has
28   denied relief on the merits, or § 2255 prevents Petitioner from filing a second or successive

                                                   -3-
 1   petition. See Ivy, 328 F.3d at 1059; Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir. 1999);
 2   Charles v. Chandler, 180 F.3d 753, 758 (6th Cir. 1999); Tripati, 843 F.2d at 1162. The
 3   § 2255 remedy is inadequate or ineffective “when a petitioner (1) makes a claim of actual
 4   innocence, and (2) has not had an unobstructed procedural shot at presenting that claim.”
 5   Harrison v. Ollison, 519 F.3d 952, 959 (9th Cir. 2008) (quoting Stephens v. Herrera, 464
 6   F.3d 895, 898 (9th Cir. 2006)). In determining whether a petitioner has had such an
 7   opportunity, the court considers “(1) whether the legal basis for petitioner’s claim ‘did not
 8   arise until after he had exhausted his direct appeal and first § 2255 motion;’ and (2) whether
 9   the law changed ‘in any way relevant’ to petitioner’s claim after that first § 2255 motion.”
10   Harrison, 519 F.3d at 960 (quoting Ivy, 328 F.3d at 1060-61).
11          The only claim arguably relating to the inadequacy or ineffectiveness of the § 2255
12   remedy is Petitioner’s actual innocence claim in Ground One. But Petitioner previously
13   raised this issue in a § 2241 petition in the Northern District of Texas,1 and the court
14   rejected it, concluding that “Petitioner has not met the criteria required to invoke the
15   savings clause of § 2255, or demonstrated that the remedy under § 2255 is inadequate.”
16   Butts v. Chandler, 2018 WL 9811056, *2 (N.D. Tex. Sept. 19, 2018). On appeal, the Fifth
17   Circuit Court of Appeals affirmed. Butts v. Wilson, 772 F. App’x 56 (5th Cir.) (per curiam),
18   cert. denied, 140 S. Ct. 422 (2019).
19          The Court will not relitigate this issue. See Fairly v. United States, 373 F. App’x
20   700, 701 (9th Cir. 2010) (“[c]ollateral estoppel prevents [petitioner] from relitigating the
21   issue of whether he may file a . . . § 2241 petition under the ‘escape hatch’ of . . . § 2255”
22   when petitioner had previously litigated that issue and the district court had previously
23   concluded he did not qualify under the escape hatch); Alsop v. Warden, 2019 WL 3975655
24   (N.D.N.Y. Aug. 22, 2019) (petitioner’s argument that he can proceed under the “savings
25   clause” in § 2241 was an “abuse of the writ” where his argument had been rejected by
26
            1
27            Petitioner, relying on Wright, alleged that he was “actually innocent” because
     “none of the alleged files had crossed state lines” and asserted that “the government did
28   not claim[,] state, prove or even suggest that any files themselves had crossed state
     lines.” See Doc. 1 in Butts v. Chandler, 4:17-CV-01033-Y (N.D. Tex. 2017).
                                                 -4-
 1   another district court, petitioner had “recycle[d] the same arguments, based on the same
 2   cases, as those which were previously decided in [the other district],” and petitioner did
 3   not “argue any change of facts or circumstances, or identify any new or relevant intervening
 4   changes in the law which would warrant this Court considering his claims anew.”). The
 5   Court accordingly will dismiss the Amended § 2241 Petition.
 6          IT IS ORDERED:
 7          (1)    Petitioner’s Amended § 2241 Petition (Doc. 7) and this case are dismissed.
 8          (2)    Petitioner’s Emergency Motion to Stay (Doc. 6) is denied as moot.
 9          (3)    The Clerk of Court must enter judgment accordingly and close this case.
10          (4)    Although Petitioner has brought his claims in a § 2241 petition, a certificate
11   of appealability is required where a § 2241 petition attacks the petitioner’s conviction or
12   sentence. See Porter v. Adams, 244 F.3d 1006, 1007 (9th. Cir. 2001). Pursuant to
13   Rule 11(a) of the Rules Governing Section 2255 Cases, in the event Petitioner files an
14   appeal, the Court declines to issue a certificate of appealability because reasonable jurists
15   would not find the Court’s ruling debatable. See Slack v. McDaniel, 529 U.S. 473,
16   484 (2000).
17          Dated this 29th day of June, 2021.
18
19
20
21
22
23
24
25
26
27
28

                                                 -5-
